Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yokozuka et al. (US Pub No. US 2006/0068609 A1 and Yokozuka hereinafter)
Regarding Claim 1, Yokozuka discloses (Annotated figs. 2 and 6) a housing frame for a control unit for driving an electrical machine comprising: 
a housing structure (1) defining a control unit (ECU, [0048]) receiving space; and at least one connection pin (35) configured to electrically contact a circuit carrier (5) of the control unit when the control unit is positioned in the control unit receiving space (fig.2), 



    PNG
    media_image1.png
    515
    728
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    357
    784
    media_image2.png
    Greyscale

to be positioned in electrical contact with the circuit carrier at the connection foot when the control unit is positioned in the control unit receiving space, and wherein the connection foot is secured to the circuit carrier by way of laser welding ([2113] Product-by-Process Claims [R-10.2019]).  

Regarding Claim 2, Yokozuka discloses (Annotated figs. 2 and 6) the housing frame as claimed in claim 1, wherein the connection pin has a resilient section.  

Regarding Claim 3, Yokozuka discloses (Annotated figs. 2 and 6) the housing frame as claimed in claim 2, wherein the resilient section of the connection pin is configured in an L-shape or S- shape.  

Regarding Claim 4, Yokozuka discloses (Annotated figs. 2 and 6) the housing frame as claimed in claim 2 wherein the cross-sectional area of the connection pin  in the resilient section is configured to be smaller than outside the resilient section at least in regions. 

Regarding Claim 6, Yokozuka discloses (Annotated figs. 2 and 6) a control unit for driving an electrical machine comprising:  a circuit carrier a housing frame (1) having (i) a housing structure defining a control unit receiving space (ECU, [0048]), and (ii) at least one connection pin configured to electrically contact the circuit carrier when the control unit is positioned in the control unit receiving space (fig.2), wherein the connection pin has a connection foot, wherein the connection pin is injection-molded ([2113] Product-by-Process Claims [R-10.2019]) into the housing structure in such a way that the 

    PNG
    media_image1.png
    515
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    784
    media_image2.png
    Greyscale
connection pin extends from the housing structure so as to be positioned in electrical contact with the circuit carrier at the connection foot when the control unit is positioned in the control unit receiving space, and wherein the connection foot is secured to the circuit carrier by way of laser welding ([2113] Product-by-Process Claims [R-10.2019]).  

Regarding Claim 11, Yokozuka discloses (Annotated figs. 2 and 6) the control unit as claimed in claim 6, wherein the connection pin has a resilient section.  

Regarding Claim 12, Yokozuka discloses (Annotated figs. 2 and 6) the control unit as claimed in claim 11, wherein the resilient section of the connection pin is configured in an L-shape or S- shape.  

Regarding Claim 13, Yokozuka discloses (Annotated figs. 2 and 6) the control unit as claimed in claim 11, wherein the cross-sectional area of the connection pin  in the resilient section is configured to be smaller than outside the resilient section at least in regions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozuk et al in view of Yang et al (US Pub No. 2014/0138075 A1 and Yang hereinafter)
Regarding Claim 5, Yokozuka discloses (Annotated figs. 2 and 6) the housing frame as claimed in claim 2. Yokozuka fails to disclose wherein the connection foot is configured with a predetermined angle in relation to a main plane of extent of a surface of the housing structure.  However, Yang teaches (fig.1A) wherein the connection foot is configured with a predetermined angle in relation to a main plane of extent of a surface of the housing structure (150).

    PNG
    media_image3.png
    562
    825
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection foot with predetermined angle of Yang to the housing frame of Yokozuka in order to provide connection pins having connection pins for firm attachments.

Regarding Claim 7, Yokozuka discloses (Annotated figs. 2 and 6) the control unit as claimed in claim 6.  Yokozuka fails to disclose wherein the circuit carrier is configured as a DBC substrate.  However, Yang teaches ([0024]) wherein the circuit carrier is configured as a DBC substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DBC substare of Yang to the housing frame of Yokozuka in order to provide a ceramic metal substrate for proper heat dissipation.



Regarding Claim 8, Yokozuka/Yang discloses a control unit as claimed in claim 7. Yokozuka further teaches an electrical machine comprising a control unit.

Regarding Claim 14, Yokozuka discloses (Annotated figs. 2 and 6) the control unit as claimed in claim 11. Yokozuka fails to disclose wherein the connection foot is configured with a predetermined angle in relation to a main plane of extent of a surface of the housing structure.  However, Yang teaches (fig.1A) wherein the connection foot is configured with a predetermined angle in relation to a main plane of extent of a surface of the housing structure (150).

    PNG
    media_image3.png
    562
    825
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection foot with predetermined angle of Yang to the control unit of Yokozuka in order to provide connection pins having connection pins for firm attachments.




Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al in view of Yokomae et al (US Pub No. 2008/0150102 A1 and Yokomae hereinafter)
Regarding Claim 9, Yang discloses (fig. 1A) a method for electrically connecting a connection pin of a housing frame  to a circuit carrier of a control unit , comprising:  pressing the housing frame (150) onto a heat sink (110) of the control unit (power module) the perpendicular direction in relation to a main plane of extent of a surface of a housing structure of the housing frame in such a way that a connection foot of the connection pin rests on the circuit carrier (120) in a manner plane-parallel in relation to the main plane of extent  of the circuit carrier.

    PNG
    media_image4.png
    565
    832
    media_image4.png
    Greyscale


Yang fails to disclose laser welding the connection foot to the circuit carrier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the laser welding of Yokomae to the method of Yang in order to perform the welding readily in a reliable manner, which in turn makes it possible to achieve a semiconductor device with high productivity.

Regarding Claim 10, Yang/ Yokomae discloses the method as claimed in claim 9.  However, Yang further teaches ([0024]) wherein the circuit carrier is configured as a DBC substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841